DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed February 10, 2022.   Claims 10 and 23 have been canceled without prejudice. Claims 1-8, 11-21, 24 and 25 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP 2001006071A) in view of Schuster et al. (US 2011/0067958 A1).
Claims 1 and 14: Morita et al. discloses an elevator system and a method for determining that maintenance is needed in an elevator system, comprising an elevator car within an elevator hoistway as is recognized in the art.  A camera (11a) and an image analysis system (monitoring terminal 12) in communication with the camera (¶ [0008]) allows the camera to provide a reference image (normal image) and current image (failure image) to the image analysis system (¶ [0013]), where the current image is photographed constantly (¶ [0009]).  The image analysis system compares the current image to the reference image in order to detect a difference (failure) between the current image to the reference image (¶ [0013]).  The image analysis system then initiates a maintenance notification to an operation unit (42) of a user device (control center 4) in response to the comparing (¶ [0013]), where the maintenance notification includes the current image and the reference image (¶ [0005]).  The current image of the maintenance notification includes details of a difference (failure) to be taken out between the current image and the reference image, where the failure details are received as failure content along with the current image at display unit (42) (¶ [0011]).  According to its broadest reasonable interpretation, “highlighted” is interpreted as meaning “to cause (something, such as text or an icon) to be displayed in a way that stands out on an electronic screen (as of a computer or smartphone), as defined in Merriam-Webster Dictionary.  Therefore an indicator of a difference between the current image and the reference image is highlighted.  This reference fails to disclose a 
However Schuster et al. teaches an elevator system and a method, where a network (12) allows detected sensor signals, or evaluated sensor signals, or items of maintenance information to be communicated over the network (page 9 ¶ [0106]).
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Morita et al. with providing a network, where the image analysis system is in communication with the camera over the network.  Doing so would allow a person to “ensure prior to a journey by a car whether” any failures have occurred and “in the same mode and manner a building control center can monitor” any failures, as taught in Schuster et al. (page 10 ¶ [0106]).
Claims 2 and 15: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the current image is disclosed in Morita et al. as a photographed image (¶ [0005]) which is constantly photographed (¶ [0009]).  Therefore the current image is acquired periodically.
	Claims 3 and 16: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the current image is disclosed in Morita et al. to be acquired using an image search request (¶ [0011]).  Therefore the current image is acquired in response to an event.
Claims 4 and 17: Morita et al. modified by Schuster et al. discloses an elevator system and method where the current image is compared to the reference image, as 
However Schuster et al. teaches an elevator system and a method, where image comparison is performed to generate an image comparison value (degree of correspondence) quantified in pixel units or length units or brightness units (page 5 ¶ [0069]).
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Morita et al. with providing the comparing to generate an image comparison value.  Doing so would allow different maintenance notifications to be sent based on whether the image comparison value has been reached, as taught in Schuster et al. (page 2 ¶ [0023]).
Claims 5 and 18: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the image analysis system initiates the maintenance notification in response to the image comparison value exceeding a threshold value, as can be seen from Schuster et al. (page 2 ¶ [0023]).
Claims 6 and 19: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where maintenance information is shown in Schuster et al. to be specific to a floor, and changes over time (page 2 ¶ [0029]).  Therefore the threshold value generated through comparing the current image to the reference image would change over time.
 Claims 7 and 20: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the image comparison value is generated in 
Claims 8 and 21: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the image comparison value is generated in response to pixel differences between the current image and the reference image, as can be seen from Schuster et al. (page 5 ¶ [0069]).
Claims 11 and 24: Morita et al. modified by Schuster et al. discloses an elevator system and method where the maintenance notification includes the reference image, as stated above.
Claim 12: Morita et al. modified by Schuster et al. discloses an elevator system as stated above, where the camera is disclosed in Morita et al. to be located in an elevator machine room (¶ [0005]).  An elevator machine room is typically located at a top of the elevator hoistway, as is recognized in the art.
Claims 13 and 25: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, but fails to disclose the reference image to be obtained after installation and test of the elevator system and prior to operation of the elevator system in a normal mode of operation.  
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Morita et al. as modified by Schuster et al. with obtaining the reference image after installation and test of the elevator system and prior to operation of the elevator system in a normal mode of operation.  Doing so would provide a standardized reference image to which all current images are compared, where the standardized .

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.  
Applicant states on page 7 of the response that “Morita discloses two techniques to detect a failure”, a first being “the operator determines the cause of failure and notifies a dispatcher. See Morita, paragraph [0011]” and a second being “a recording device to detect a change in images”.  However paragraph [0011] describes the current image to be transmitted to a reception unit (41) along with details of a failure taken out of the current and reference images, referred to as failure content. Afterward, both the current image and failure content are received at a display unit (42), in which an operator views the display.  Since the failure content is taken out of the images prior to being received at the display unit along with the current image, the comparison and detection of the failure content is performed by the image analysis system.  Although an operator is able to confirm such failure determination after viewing the display unit, Morita et al. only describes a single technique for detecting a failure since both the failure content and current image are transmitted to display unit.  Morita et al. then properly discloses applicant’s limitation as required by the claim.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 28, 2022